Orlady, J.,
dissenting:
The Act of June 9, 1891, P. L. 257, prescribes just what is required of an applicant for a brewer’s license to authorize the court of quarter sessions to grant it, and no subsequent legislation has relieved the applicant of any of these statutory requirements. It is entitled “ An act to restrain and regulate the sale of vinous and spirituous, malt and brewed liquors or any admixtures thereof by wholesale,” and it is not material whether the applicant is an individual, a copartnership or a corporation. The proceeding is begun by and founded upon a petition which,, by section 11 of the act, must be verified by the affidavit of the applicant, and if any false statement is wilfully made in any part of said petition the applicant shall be deemed guilty of the crime of perjury, and upon indictment and conviction shall be subject to its penalties. The sixth and seventh clauses of section 4 present an absolute bar to the granting of more than one brewer’s license to a single person in one county by the court of quarter sessions, and when one such license has been granted by the court to one person, a partnership or a corporation, the authority of the court is fully expended. For it is not to be supposed that the legislature intended to authorize the court to grant him an additional license for another place, when to obtain it he must swear to.a falsehood. The express mention of the instances in which interest in the profits or business con*193ducted at another place shall not debar the applicant from obtaining a license for the place mentioned in his application forbids the implication that the statements might not be modified in other instances. If the court below had authority to grant more than one brewer’s license to this applicant, the thirteen licenses for these thirteen breweries could just as reasonably have been granted under a single petition. If licenses for more than one brewery are desired by this applicant, there is ample provision made therefor by the Act of June 21, 1897, P. L. 176, which provides that any brewer of malt or brewed liquors may secure a certificate, which is equivalent to a license, to sell and deliver the product of his brewery to liquor dealers who are licensed by the court, without being hampered by the restrictions as to the affidavit to the petition in the act of 1891; and without limitation as to the number of licenses, the location of the breweries, the character or fitness of the applicant, or his interest in other like establishments ; and without any oath of the applicant being required. That the act of June 21, 1897, was not intended to repeal the provisions of the act of 1891 is manifest by section 2, viz: “ Nothing in this act shall be so construed as to prohibit the brewer obtaining a license to sell at wholesale, as provided by existing law, upon application to the court of quarter sessions: provided, however, when the court shall have refused a license for any particular brewery, the sale of said liquors at said brewery shall not be permitted under this act until the expiration of one year after the date of the application for the license which has been refused.” The Act of July 30, 1897, P. L. 464, is in its principal features a revenue act, and the amount of the license fee to be paid by “ all wholesale dealers, brewers, distillers, rectifiers, compounders, bottlers, storekeepers and agents, having stores or offices in this commonwealth” is to be ascertained by a classification based on the annual production of the breweries and distilleries, and the location of the other dealers, places of business in cities of the first, second or third class, or in boroughs or townships. It is not suggested in any of these acts that when a person owns or operates more than one brewery in a county, licenses therefor shall be obtained from- the court; the license to be granted by the court is always mentioned as a single license. It is specially provided by the act of July 30,1897, that it shall *194not be construed so as to in any manner repeal or conflict with the act of June 21,1897, “ except that the amount to be paid to the state treasurer shall not be less than the amount required to be paid under the brewers’ classification act,” and by section 2, that each person or persons licensed by the proper court shall in addition to the license fee fixed by law pay, for the use of the commonwealth, an annual license tax in accordance with a schedule therein given. By the 4th section of the act the 1st section of the act of 1891 is expressly repealed, but the same provisions, in the same words, and with the addition of “ bottlers ” and “ for the use of the commonwealth ” are re-enacted in section 1 of the act, but a different mode of classification is therein provided.
It is apparent that the act of 1891 was considered when the two acts of 1897 were framed, and as applications for brewers’ licenses could be filed under the act of 1891 by the same applicant for different breweries, in several counties of the commonwealth, it was perfectly proper to say that the applicant should pay a certain annual license fee “for each separate brewery.”
These words in the act of 1891 can be given effect without annulling or even qualifying the explicit provisions of the sixth and seventh clauses of section 4.
The several provisions indicate that the three acts were intended to be integral parts of a system, to be so administered, and that the acts of 1897 were not intended to repeal any of the jurisdictional provisions of the former law of 1891. Granting for the sake of the argument that the legislature intended by the latter act to amend the earlier act so as to permit a brewer having, for example, two breweries in the same county to take out a state treasurer’s license for one and to apply to the court of quarter sessions for a license for the other, it does not necessarily nor logically follow that the restrictions of the act of 1891 have been wholly removed. Taking this view, but without deciding the point, the acts read as a connected whole are reasonably to be construed to mean that when an applicant for a general brewer’s license under the act of 1891 held or was entitled to a state treasurer’s limited license under the act of June 21, 1897, it therefore became necessary to modify the statements in the petition under the earlier act, so as to ex*195plain the pecuniary interest the applicant had in other property which at that time was entitled to a qualified license under another act of assembly; and this may be done. In this respect, possibly, the act of 1897 modified the act of 1891, but did not repeal it. The aim of the act of 1891 is thus preserved, restraining and regulating the sale by wholesale of malt and brewed liquors under tbe license granted by tbe court, and tbe purpose of the revenue legislation of 1897 is accomplished in having paid into the state treasurer’s hands $1,000 or more for each separate brewery making sales to “ liquor dealers licensed by the court.” It is well settled that the leaning of all courts is strongly against repealing the positive provisions of a former statute by implication. There must be such a manifest and total repugnance that the two enactments cannot stand. It is not enough that there is discrepancy between different parts of a system of legislation on the same general subject; there must be a conflict between different acts on the same specific subject. An earlier statute is repealed in those particulars only wherein it is clearly inconsistent and irreconcilable with the latter enactment: Com. v. DeCamp, 177 Pa. 112.
I do not think there is such a positive repugnancy between these acts as to justify us in holding that the requirements of the sixth, seventh and eleventh clauses of the fourth section of the act of 1891 are repealed by implication by the acts of 1897; such a conclusion is never favored, and is adopted when the intention to repeal is clearly manifest and in extreme cases only. This is not such a case.
I am authorized to say that Judges Rice and Beeber con cur in the foregoing opinion.